                     Case 20-10553-CSS         Doc 967        Filed 09/08/20        Page 1 of 3




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


 In re:                                                               Chapter 7

 ART VAN FURNITURE,LLC, et al.,1                                      Case No. 20-10553(CSS)

                                     Debtors.                        (Jointly Administered)

                                                                      Re: Docket No. 880

            CERTIFICATION OF COUNSEL REGARDING PROPOSED ORDER
               APPROVING STIPULATION RESOLVING REQUEST FOR
          ALLOWANCE AND PAYIViENT OF ADMINISTRATIVE EXPENSE CLAIMS

           The undersigned counsel to Alfred T. Giuliano, Chapter 7 Trustee (the "Trustee") ofthe

debtors in the above-captioned chapter 7 cases (collectively, the "Debtors") hereby certifies as

follows:

           1.         On March 8, 2020 (the "Petition Date"), the Debtors each filed a voluntary petition

for relief pursuant to chapter 11 of Bankruptcy Code.

           2.         On Apri16,2020,the Court entered an order converting the Debtors' chapter 11 cases

to cases under chapter 7 of the Bankruptcy Code [D.I. 263], effective as of 12:00 a.m. (prevailing

Eastern Time) on April 7, 2020 (the "Conversion Date"), and on April 7, 2020, Trustee was

appointed as interim trustee ofthe Debtors' chapter 7 cases [D.I.264]

           3.         Gowe Leasing Limited (together "Gowe" or "Claimant") is the owner of certain

real property (the "Premises"), in which the Debtors operated certain of their retail locations



'    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
     number, include: Art Van Furniture, LLC(9205); AVF Holding Company, Inc.(0291); AVCE,LLC(2509); AVF
     Holdings I, LLC(2537); AVF Holdings II, LLC (7472); AVF Parent, LLC(3451); Levin Parent, LLC (8052); Art
     Van Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325);
     LF Trucking,Inc.(1484); Sam Levin,Inc.(5198); and Comfort Mattress LLC(4463). The location ofthe Debtors'
     service address in these chapter 11 cases is: 6500 East 14 Mile Road, Warren Michigan 48092.




DOCS DE230547.1 05233/003
                    Case 20-10553-CSS         Doc 967       Filed 09/08/20   Page 2 of 3




pursuant to written leases of nonresidential real property (individually, a "Lease," and collectively,

the "Leases").

          4.          On August 5, 2020, Gowe filed its Motion ofGowe Leasing Limited for the

Payment ofAdministrative Claimfor Unpaid Rent[Docket No. 880](the "Motion")seeking

allowance and payment of Gowe's administrative expenses.

           5.         The Trustee and Gowe entered into negotiations to resolve the Motion and have

entered into a stipulation (the "Stipulation") resolving their disputes related to the Motion and to

set the allowed amounts of Gowe's administrative expenses.

          6.          Attached hereto as Exhibit A is a proposed form of order (the "Proposed Order")

approving the Stipulation.

           7.         Accordingly, the Trustee respectfully requests entry of the Proposed Order at the

Court's earliest convenience.




                                [RemindeN ofPage Intentionally Left Blank)




                                                        2
DOCS DE230547.1 05233/003
                    Case 20-10553-CSS   Doc 967       Filed 09/08/20   Page 3 of 3




Dated: September 8, 2020                   PACHULSKI STANG ZIEHL &JONES LLP

                                           /s/Colin R. Robinson
                                           Bradford J. Sandler(DE Bar No. 4142)
                                           Jason H. Rosell(CA Bar No. 269126)
                                           Colin R. Robinson(DE Bar No. 5524)
                                           919 North Market Street, 17th Floor
                                           P.O. Box 8705
                                            Wilmington, DE 19899(Courier 19801)
                                           Telephone: 302-652-4100
                                           Facsimile: 302-652-4400
                                           E-mail: bsandler@pszjlaw.com
                                                   jrosell@pszjlaw.com
                                                   crobinson@pszjlaw.com

                                            Counselfor the ChapteN 7 Trustee




                                                  3
DOCS DE230547.1 05233/003
